ORDER PER CURIAM. Lyntrice McGee (“Claimant”) appeals the order of the Labor and Industrial Relations Commission (the “Commission”) affirming the dismissal of her untimely appeal by the Appeals Tribunal of the Division of Employment Security (the “Division”). Claimant offers two points on appeal regarding the Division’s denial of unemployment benefits, but neither is applicable to the order of the Commission, as the Commission only reviewed whether Claimant’s appeal to the Appeals Tribunal was timely and whether there was good cause to extend the time to file the appeal. We affirm the Commission’s order. No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).